Citation Nr: 9906295	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  97-05 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to benefits for the residuals of malignant 
melanoma pursuant to the provisions of 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from July 1956 to July 
1960.

This appeal arises from a rating decision of June 1996 from 
the Jackson, Mississippi, Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Department of Veterans Affairs (VA) treatment did not 
cause or aggravate the veteran's melanoma.

3.  The increase in melanoma was the natural progression of 
the disease.

4.  The residuals of the VA treatment for melanoma were the 
necessary consequences of such treatment consented to by the 
veteran.


CONCLUSION OF LAW

The criteria for entitlement to benefits pursuant to the 
provisions of 38 U.S.C. § 1151 are not met.  38 U.S.C.A. 
§§ 1151, 5107 (West 1991); 38 C.F.R. § 3.358 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, a plausible claim has been presented.  The 
veteran has not indicated that additional relevant evidence 
of probative value may be obtained which has not already been 
sought and associated with his claims folder.  Accordingly, 
the Board finds that the duty to assist him, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

On October 1, 1997, 38 U.S.C. § 1151 was amended.  In 
essence, this amendment required that to establish 
entitlement to benefits under 38 U.S.C. § 1151, there must be 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on the part of the 
VA in causing disability or death.  The prior provisions of 
38 U.S.C. § 1151 did not contain such a fault requirement.  
However, since the appellant's claim was received in 1992 
prior to the effective date of the amendment, this decision 
will be based on those provisions of 38 U.S.C. § 1151 that 
were in effect prior to October 1997.  VAOPGCPREC 40-97.

Where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, ... and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability..., disability 
or death compensation ... shall be awarded in the same manner 
as if such disability, aggravation, or death were service-
connected.  38 U.S.C.A. § 1151 (West 1991).

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  38 C.F.R. § 3.358(a) (1998).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim is based will be compared with 
the subsequent physical condition resulting from the disease 
or injury, each body part involved being considered 
separately.  As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will not be payable 
under 38 U.S.C. 1151 for the continuance or natural progress 
of disease or injuries for which the training, or 
hospitalization, etc., was authorized.  38 C.F.R. § 3.358(b) 
(1998).

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  The mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, medical or surgical treatment, or 
examination.  Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c) (1998).

The veteran claims that he was seen for a lesion on his back 
at a VA medical facility in 1986 but that it was not 
diagnosed as melanoma until 1988.  He claims, in essence, 
that his VA treatment was negligent and the melanoma should 
have been diagnosed earlier.  A May 1986 VA clinical record 
notes what was described as seborrheic keratosis of the back.  
An October 1987 VA clinical record notes that the veteran had 
lesions on the arms and back that appeared to be actinic 
keratosis.  A January 1988 VA clinical record notes that the 
veteran was to be admitted in March 1988 for surgery.  
Hospital and surgical records from March 1988 indicate that 
the lesion on the veteran's back was Melanoma-Clark's Level 
IV.  A VA hospital summary for hospitalization from June 
through July 1990 notes that a right axillary node 
demonstrated malignant melanoma and a December 1995 VA 
hospital summary notes metastatic malignant melanoma of the 
right axilla.  A February 1996 private medical statement 
indicates that the veteran had not had the standard of care 
for stage III metastatic melanoma.  A statement from a 
private physician, dated in October 1997, indicates that 
based on a review of the records and examination, that the 
melanoma was present in 1986 and the two year delay until 
1988 adversely affected the veteran's prognosis.  

As noted above, VA records do show that the lesion on the 
veteran's back that was noted in 1986 was not diagnosed as 
melanoma until 1988s.  However, negligence is not the 
standard for entitlement to benefits under 38 U.S.C.A. § 1151 
(West 1991).  Rather, the standard for entitlement to 
benefits is that VA treatment or action actually caused an 
increase in disability.  The record shows that VA treatment 
that the veteran received did not stop or arrest what was 
ultimately diagnosed as melanoma.  The VA treatment did not 
actually cause or aggravate the melanoma.  The delay in 
diagnosis does not constitute treatment which actually caused 
an increase in disability.  The passage of time and increase 
in what was ultimately diagnosed as melanoma was the natural 
progression of the disease.  Additionally, the veteran 
testified that a delay in treatment of sore lymph nodes 
caused the melanoma to advance and the February 1996 private 
physician's statement indicates, in essence, that the veteran 
had not had the appropriate standard of care.  While the 
records do show that the veteran had lymph nodes removed in 
1990 and 1995 which were positive for melanoma, any delay in 
treatment or failure in the standard of care does not 
constitute VA treatment that actually caused or aggravated 
the melanoma.  The increase in the melanoma was not the 
result of VA treatment but rather the natural progress of the 
disease.  Benefits are not available since the melanoma was 
not actually caused or aggravated due to VA treatment.  
38 C.F.R. § 3.358(c)(2) (1998).  Additionally, compensation 
is not payable for the natural progress of a disease.  
38 C.F.R. § 3.358(b)(2) (1998). 

Benefits may be available under the provisions of 38 U.S.C. 
§ 1151 for an increase in disability caused by VA treatment.  
The record indicates that the veteran underwent excision of 
melanoma from his back and currently has a scar of the back.  
March 1988 VA medical records note that the veteran had a 
wide excision at the site of the back lesion and he was 
advised that a skin graft would be placed.  Therefore, the 
resulting scar from the excision was a necessary consequence 
of treatment administered with the consent of the veteran.  
The veteran has also had lymph nodes removed as noted above.  
However, there is no evidence that the residuals of the lymph 
node removal were anything other than the necessary 
consequences of the procedures to which the veteran had 
impliedly consented.  38 C.F.R. § 3.358(c)(3) (1998).  
Additionally, the veteran testified that surgical staples 
from the procedures involving the melanoma were not removed 
and that he had fluid bags around them.  Medical records do 
contain annotations concerning retained surgical clips or 
staples.  However, as a lay person, the veteran is not 
competent to render an opinion as to medical diagnosis or 
causation.  Moray v. Brown, 5 Vet.App. 211 (1993); Grottveit 
v. Brown, 5 Vet.App. 91 (1993); Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  There is no competent medical 
evidence in the claims file that any retained surgical 
staples or clips have caused an increase in disability.  
Additionally, there is no competent evidence to show that the 
retained surgical staples or clips were not a necessary 
consequence of the surgical procedure that the veteran 
impliedly consented to.  Therefore, the residuals of VA 
treatment for melanoma were the necessary consequences of 
such treatment that was consented to by the veteran.  
38 C.F.R. § 3.358(b), (c)(3) (1998).  

As noted above, VA treatment did not cause or aggravate the 
veteran's melanoma and the increase in melanoma was the 
natural progress of the disease.  The residuals of the VA 
treatment for melanoma were the necessary consequences of 
such treatment.  Accordingly, the preponderance of the 
evidence is against the veteran's claim for entitlement to 
benefits for the residuals of malignant melanoma pursuant to 
the provisions of 38 U.S.C. § 1151.  38 U.S.C.A. §§ 1151, 
5107 (West 1991); 38 C.F.R. § 3.358 (1998).


ORDER

Entitlement to benefits for the residuals of malignant 
melanoma pursuant to the provisions of 38 U.S.C. § 1151 is 
denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

- 7 -


- 6 -


